Citation Nr: 1549551	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-47 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial schedular disability rating in excess of 10 percent for mechanical low back pain (low back disability) prior to May 6, 2013, and in excess of 20 percent thereafter.  

2.  Entitlement to an extraschedular rating for low back disability.

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1992 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a videoconference hearing in November 2012 before the undersigned Veterans Law Judge.  The claims were previously before the Board in February 2013 and remanded for additional development.

The issues of entitlement to TDIU and an extraschedular rating for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since February 8, 2007, resolving all reasonable doubt in the Veteran's favor, given his pain and corresponding functional impairment, including during flare-ups, the Veteran's mechanical low back pain resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Throughout the appeal period, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his mechanical low back pain is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Effective February 8, 2007, the criteria for a 20 percent evaluation, and no more, for mechanical low back pain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  Since May 6, 2013, the criteria for a disability rating in excess of 20 percent for mechanical low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for mechanical low back pain arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was provided with VA examinations for his mechanical low back pain January 2008 and May 2013.  The examination reports have been associated with the claims file. 

In November 2012, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered his treatment history.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

Pursuant to the February 2013 Board remand directives, an April 2013 notice letter was sent to the Veteran and a VA examination was conducted in May 2013.  The Board finds that the RO substantially complied with the February 2013 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a higher rating for his mechanical low back pain, which is currently rated 10 percent disabling prior to May 6, 2013, and 20 percent disabling thereafter.  There are separate rating in effect for peripheral neuropathy of the right and left lower extremities associated with type II diabetes mellitus secondary to Crohn's disease.  There are no separate disability ratings in effect for any other associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's mechanical low back pain.

A.  Prior to May 6, 2013

After a careful review of the record, the Board finds that the Veteran's mechanical low back pain warrants a 20 percent disability rating effective February 8, 2007.  

At his January 2008 VA examination, the Veteran reported low back pain without radiation.  He reported moderate flare-ups every two to three weeks lasting three to seven days.  The examination showed lumbar lordosis and scoliosis, but the examiner noted the muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait.  The examiner noted there was no ankylosis.  On examination, flexion was 90 degrees, extension was 30 degrees, right lateral rotation was 30 degrees, left lateral rotation was 30 degrees, right lateral flexion was 30 degrees, and left lateral flexion was 30 degrees.

November 2008 VA treatment records showed flexion was 50 degrees, extension was 10 degrees, right side flexion was 10 degrees, and left side flexion was 10 degrees.  VA treatment records from 2008 through 2010 continued to document ankylosing spondylitis.

At the November 2012 Board hearing, the Veteran contended that the examination was not an adequate reflection of range of motion in his back.  He explained that he extended himself beyond what he should have and did not express his pain to the examiner.  See November 2012 hearing transcript, p. 15.

Resolving all reasonable doubt in the Veteran's favor, these findings of pain and functional impairment warrant a 20 percent rating as of the date of the Veteran's claim.  The criteria for a rating in excess of 20 percent have not been met.  The evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  There is also no evidence of unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The range of motion findings are inconsistent with ankylosis.  Further, the evidence does not show that bed rest was prescribed by a physician for incapacitating episodes during the appeal period.  Thus, the Board finds that the Veteran's lumbar spine disability warrants a 20 percent rating effective February 8, 2007.

B.  Since May 6, 2013

The RO increased the Veteran's disability rating for his low back disability to 20 percent effective May 6, 2013.  After a careful review of the record, the Board finds that the Veteran's mechanical low back pain warrants no more than a 20 percent disability rating.  

At the May 2013 VA examination, the Veteran reported constant moderate low back pain along with stiffness and intermittent spasms that flared up with standing on concrete or prolonged driving.  He reported intermittent right-sided radiating pain with prolonged driving.  He reported this occurred approximately four times per month lasting 12-24 hours.  On evaluation, forward flexion was 75 degrees with objective evidence of painful motion at 0 degrees, extension was 15 degrees with objective evidence of painful motion at 0 degrees, right lateral flexion was 15 degrees with objective evidence of painful motion at 0 degrees, left lateral flexion was 15 degrees with objective evidence of painful motion at 0 degrees, right lateral rotation was 15 degrees with objective evidence of painful motion at 0 degrees, and left lateral rotation was 15 degrees with objective evidence of painful motion at 0 degrees.  After repetitive use testing, forward flexion was 70 degrees, extension was 10 degrees, right lateral flexion was 10 degrees, left lateral flexion was 10 degrees, right lateral rotation was 10 degrees, and left lateral rotation was 10 degrees.

After review of the competent medical evidence regarding the Veteran's low back disability, a rating in excess of 20 percent since May 6, 2013 is not warranted because the evidence on file does not show forward flexion of the thoracolumbar spine of 30 degrees or less, nor does it show ankylosis.  Although the May 2013 VA examination showed the Veteran had pain at 0 degrees, his forward flexion was 75 degrees.  Moreover, his forward flexion was 70 degrees after repetitive-use testing.  The range of motion findings are inconsistent with ankylosis.  Further, the May 2013 VA examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

C.  Separate Evaluations for Neurological Impairment

Considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

The Veteran's service-connected peripheral neuropathy of the right and left  lower extremities associated with type II diabetes mellitus secondary to Crohn's disease have each currently been assigned separate 10 percent disability ratings under 38 C.F.R. § 4.124a, DC 8520.  The Board notes the Veteran's service-connected peripheral neuropathy of the right and left lower extremity has not been associated with the Veteran's service-connected mechanical low back strain; rather, it has been associated with his service-connected type II diabetes mellitus.

Under DC 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent disability rating is warranted when there is complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 4.124a, Diagnostic Code 8520.  The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

VA and private treatment records do not provide evidence of peripheral neuropathy prior to May 2013.  At the Veteran's January 2008 VA examination, the Veteran reported that the low back pain was non-radiating and his sensory examination was normal.  In October 2008 VA treatment record, he continued to report that his back pain was non-radiating.  

At the May 2013 VA examination, the Veteran reported intermittent right sided radiating pain with prolonged driving.  However, the sensory examination was normal and the examiner noted there was no radicular pain and no other signed or symptoms due to radiculopathy.  The examiner also noted no other neurological abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/ pathological reflexes).

The Veteran was diagnosed with diabetic sensory neuropathy at his February 2015 VA examination of the peripheral nerves.  The February 2015 VA examiner characterized the Veteran's incomplete paralysis of the sciatic nerve as mild in degree in both his right and left lower extremities.

Consequently, the Board finds that separate ratings for neurological impairment are not warranted as the Veteran's mechanical low back pain is not manifested by neurological impairment of the lower extremities.  Further, there is no evidence that the Veteran's service-connected peripheral neuropathy associated with type II diabetes mellitus secondary to Crohn's disease is moderate or severe in degree.  

There is no medical evidence or lay report of bowel, bladder, or other objective neurologic abnormalities associated with the spinal disability, so additional ratings are not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent schedular rating for mechanical low back pain is granted effective February 8, 2007.

A rating in excess of 20 percent for mechanical low back pain is denied.


REMAND

The evidence of record revealed that the Veteran was last employed in February 2007 delivering and repairing medical equipment with a home health service.  The Veteran reported that he stopped working due to arthritis in his back and ankle and Crohn's disease.  

In the above discussion, the Board granted entitlement to a 20 percent schedular disability rating for mechanical low back pain prior to May 6, 2013.  In light of the Board's favorable action, and for the reasons below, to determine entitlement to TDIU, more information is needed regarding the Veteran's education, training, and work history.

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for service-connected mechanical low back pain will also be remanded.

The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.  

In light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issue of whether the Veteran is entitled to an extraschedular rating for his mechanical low back pain disability alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his mechanical low back pain.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his mechanical low back pain that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his mechanical low back pain and his ability to work due to his service-connected conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing all development set forth in paragraphs 1-3 above, arrange for the Veteran to undergo a VA examination, to be conducted, if possible, by a vocational specialist, to evaluate the severity of his service-connected disabilities and how they impact his ability to work. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies. 

Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's disabilities.  This should include the frequency, severity, and duration of all symptoms in his daily life. 

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling. 

Also, please articulate the reasoning underpinning all opinions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Thereafter, the RO must consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.

6.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


